Citation Nr: 1107430	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastroesophageal reflux 
disease (GERD) and, if so, whether that claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory disorder 
and, if so, whether that claim should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder and, if so, whether that claim should be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder and, if so, whether that claim should be granted.

5.  Entitlement to service connection for a bilateral shin 
disorder.

6.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which declined to reopen the 
Veteran's previously denied claims for gastroesophageal reflux 
disease (GERD), a respiratory disorder (claimed as asthma), a 
bilateral knee disorder, and a bilateral foot disorder (claimed 
as plantar fasciitis), and denied her claims for service 
connection for bilateral shin and ankle disorders.  

In October 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, she 
submitted additional evidence in support of her claims directly 
to the Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be undertaken.

The issues of service connection for GERD, a respiratory 
disorder, and bilateral knee, shin, ankle, and foot disorders are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  An April 2005 RO decision denied the Veteran's claims for 
service connection for GERD, a respiratory disorder, a bilateral 
knee disorder, and a bilateral foot disorder.  The Veteran did 
not file a timely appeal of that decision.

2.  The evidence received subsequent to the last final denial of 
the Veteran's claims is new and is also material because it 
raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied the Veteran's claims 
for service connection for GERD, a respiratory disorder, a 
bilateral knee disorder, and a bilateral foot disorder is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2010).

2.  New and material evidence has been received to reopen the 
Veteran's claims for service connection for GERD, a respiratory 
disorder, a bilateral knee disorder, and a bilateral foot 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an April 2005 rating decision, the RO denied the Veteran's 
claims for service connection for GERD, a respiratory disorder, a 
bilateral knee disorder, and a bilateral foot disorder.  The 
Veteran did not file a timely appeal of that decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the 
April 2005 decision became final because the Veteran did not file 
a timely appeal.

A claim of entitlement to service connection may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed an application to reopen 
her GERD, asthma, bilateral knee disorder, and bilateral foot 
disorder claims in June 2008.  In an August 2008 rating decision, 
the RO declined to reopen those claims.  Accordingly, the Board 
must consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate that claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence of record at the time of April 2005 rating decision 
included a copy of the Veteran's October 1997 service entrance 
examination report, which was negative for any complaints or 
clinical findings of gastroesophageal, respiratory, or orthopedic 
problems.  Additional evidence before the April 2005 adjudicators 
included the Veteran's service medical records dated from 
February 1998 to February 2003.  Those records revealed that the 
Veteran had sought treatment for gastritis and related symptoms 
and had been diagnosed with GERD while on active duty.  
Additionally, those records revealed in-service treatment for 
breathing difficulties and bilateral knee and foot pain, as well 
as diagnoses of exercise-induced asthma and bilateral patella 
femoral pain syndrome.   

After reviewing the evidence then of record, the RO determined 
that VA examinations were needed in order to determine whether 
the Veteran had any currently diagnosed gastroesophageal, 
respiratory, knee, or foot disorders, and, if so, whether any of 
those disorders was related to her active service.  Accordingly, 
the RO scheduled the Veteran for VA examinations in support of 
her claims.  However, she did not report for those scheduled 
examinations.  Thereafter, the RO determined that there was no 
evidence that the Veteran had any current diagnoses for any of 
the conditions for which she was claiming service connection.  
Consequently, those claims were denied.

In support of the Veteran's application to reopen her claims, the 
RO has obtained service department records showing that she was 
prescribed medication to treat GERD-related symptoms in January 
2005, following her discharge from active duty.  Additionally, 
the Veteran has submitted written statements and testimony 
indicating that, since leaving the military, she has suffered 
from chronic GERD, asthma, and knee and ankle problems.  

The Veteran's spouse, who served with her on several deployments, 
has also provided an eyewitness account of the Veteran's 
heartburn, acid reflux, and related GERD symptoms, her wheezing 
and breathing problems, and her chronic knee and foot ailments.  
Specifically, he has testified that he knew the Veteran when she 
began experiencing GERD, asthma, and knee and foot symptoms while 
serving on naval bases in California and Spain, and that he has 
observed her symptoms progressively worsen over time.  The Board 
observes that both the Veteran and her spouse are competent to 
report a history of such symptoms, which are capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, their 
testimony is presumed credible for the purpose of determining 
whether it is new and material.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999) 

Further, while the Veteran has conceded that, as of the time of 
her October 2010 hearing, she had neither sought post-service 
treatment for her respiratory and orthopedic problems nor 
obtained clinical diagnoses for any of the issues on appeal, she 
and her spouse have testified that this is only because they 
lacked health insurance until very recently.  The Veteran has 
also asserted that she missed her prior VA examinations because 
she was coping with the sudden death of her father and moving 
residences, which prevented her from receiving timely 
notification of those examinations.  Additionally, the Veteran 
has maintained that she intends to seek clinical treatment in the 
future for her gastroesophageal, respiratory, and orthopedic 
symptoms and is willing to report for new VA examinations.

The Board finds that the newly received post-service medical 
records, showing treatment for GERD-related symptoms, combined 
with the recently submitted lay statements and testimony 
pertaining to a history of GERD, respiratory, knee, and foot 
problems since the Veteran's active service, and her explanations 
for her failure to seek post-service treatment and statement of 
willingness to report for rescheduled VA examinations, are both 
new and material.  That newly submitted clinical and lay evidence 
tends to corroborate the Veteran's contentions that she currently 
suffers from GERD, asthma, and knee and foot disorders, which had 
their onset in service.  Moreover, that new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts necessary 
to substantiate the Veteran's claims, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303 
(2010).  Specifically, that new evidence suggests that the 
Veteran's current symptoms may support clinical diagnoses of GERD 
and respiratory, knee, and foot disorders, which had their onset 
in service.  That new evidence also provides a plausible 
explanation for why clinical diagnoses were not previously 
obtained in support of the Veteran's claims, which is the reason 
those claims were denied.  Bingham v. Principi, 421 F.3d 1346 
(Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); 
Roebuck v. Nicholson 20 Vet. App. 307 (2006).  Further, that new 
evidence is presumed credible for the purpose of determining 
whether it is material to the Veteran's claims.  

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claims relates to previously unestablished facts: 
competent evidence tending to show that she has experienced 
continuous symptoms since service that are consistent with 
current diagnoses of GERD, asthma, and knee and foot disorders.  
Therefore, the Board finds that new evidence, when presumed 
credible for the purpose of determining whether it is material, 
is material.  Accordingly, the Veteran's claims for service 
connection for GERD and respiratory, knee, and foot disorders are 
considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for GERD.  To that extent 
only, the appeal is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a respiratory disorder.  
To that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a bilateral knee 
disorder.  To that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a bilateral foot 
disorder.  To that extent only, the appeal is granted.
REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
newly reopened claims for service connection for GERD and 
respiratory, knee and foot disorders and her claims for service 
connection for shin and ankle disorders. 

The Veteran contends that she currently suffers from GERD, 
asthma, and bilateral knee, shin, ankle, and foot disorders, all 
of which had their onset in service.  In support of her claims, 
she and her spouse have testified as to her history of esophageal 
and respiratory problems, and knee, shin, ankle, and foot pain 
and instability.  They have further indicated that all of those 
symptoms have persisted on a continuous basis since the Veteran's 
discharge from service and have progressively worsened over time.  

Specifically regarding the GERD claim, the Veteran has indicated 
that she developed severe heartburn and acid reflux while 
stationed in Rota, Spain, during her final year of active duty in 
2002.  She has further reported that she treated her in-service 
symptoms with over-the-counter and prescription antacids, 
including Tums and Aciphex, but acknowledges that she never saw a 
specialist for those symptoms.  

With respect to the other issues on appeal, the Veteran has 
asserted that she developed asthma as a result of running and 
other rigorous physical training exercises that she was required 
to perform in service.  She has also indicated that those 
physically demanding exercises, which required her to run for 
long distances on hard surfaces, caused or aggravated her current 
knee, shin, ankle, and foot problems.  The Veteran has further 
contended that she incurred additional ankle and foot injuries 
while deployed overseas.  Specifically, she has maintained that 
she sprained her left ankle after slipping and falling on a road 
in Spain and that she hurt her feet while operating a manual dump 
truck in Kosovo. 

The Veteran's account of in-service GERD and respiratory problems 
and knee, shin, ankle, and foot injuries is corroborated by her 
service medical records, which show that she was treated for 
gastritis and diagnosed with GERD in December 2001.  Those 
service medical records also show that the Veteran reported a 
history of GERD on her October 2002 service exit examination.  
Additional service medical records show that the Veteran was 
periodically treated for wheezing and related respiratory 
complaints, which were diagnosed as exercise-induced 
bronchiospasm in a June 2002 pre-separation examination and on 
the Veteran's October 2002 service exit examination.  Other 
service medical records show that, on multiple occasions in 
September 1999, February and August 2000, and June and October 
2002, the Veteran sought treatment for knee, shin, ankle, and 
foot problems and was diagnosed with bilateral patella femoral 
pain syndrome, bilateral shin splints, left ankle sprain, and 
bilateral plantar fasciitis.  

The Veteran's post-service medical records show that in January 
2005, she was treated for GERD-related symptoms, but that no 
definitive diagnosis was rendered.  Her claims folder is 
otherwise negative for any post-service clinical findings with 
respect to any of the issues on appeal.  Nevertheless, the 
Veteran has now informed VA that she would have sought treatment 
for her gastroesophageal, respiratory, and orthopedic problems 
but for the fact that she and her husband lost their health 
insurance after he retired from active duty.  The Veteran has 
further emphasized that, now that they are once again insured, 
she intends to obtain a private medical provider and seek 
treatment for her symptoms.  

The Board recognizes that the Veteran is competent, as a 
layperson, to give evidence about the gastroesophageal, 
respiratory, and orthopedic symptoms that she has experienced.  
Similarly, her husband is competent to offer an account of those 
symptoms that the Veteran has demonstrated in his presence.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the 
Veteran nor her spouse has been shown to have the requisite 
clinical training to provide an opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their 
statements, standing alone, are insufficient to warrant grants of 
service connection.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet rendered an opinion 
regarding the etiology of the Veteran's reported 
gastroesophageal, respiratory, and orthopedic claims.  The Board 
recognizes that the Veteran was previously scheduled for VA 
examinations in conjunction with her newly reopened claims, but 
declined to report.  The Veteran does not dispute this fact, but 
contends that she was unable to attend the previously scheduled 
VA examinations due to the intervening death of her father and 
her change of residence, which prevented her from receiving 
timely notification of the dates and times of those examinations.  
The Board finds that the Veteran's explanation constitutes good 
cause for her failure to attend those previously scheduled 
examinations.  38 C.F.R. § 3.655(a) (2010) (examples of good 
cause for failing to report for a VA examination include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member).  Moreover, the Board 
observes that the Veteran has expressly testified that she is 
willing to report for new VA examinations in support of her 
claims.  Accordingly, the Board finds that the Veteran should be 
afforded another opportunity to obtain VA examinations and 
etiological opinions in order to fully and fairly assess the 
merits of her claims.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).  Those VA examinations should 
include a complete review of all pertinent evidence in the 
Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Additionally, 
those VA examination should expressly address the statements that 
the Veteran and her spouse have submitted regarding her current 
GERD, respiratory, and orthopedic problems and her continuity of 
symptoms since active duty.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

Finally, it appears that private medical records may be 
outstanding.  The Veteran testified at the October 2010 hearing 
that she had recently acquired health insurance and intended to 
seek private medical treatment for her GERD and asthma symptoms 
and for her bilateral knee, shin, ankle, and foot disorders.  
However, no private medical records have yet been associated with 
her claims folder.  Because the Board is on notice that 
outstanding private treatment records may now exist that are 
relevant to the Veteran's claims, and since this case is being 
remanded for additional development on alternate grounds, the 
Board finds that an effort to obtain any pertinent private 
medical records should be made. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization 
from the Veteran, obtain and associate with the 
claims folder any private medical records 
pertaining to the claims on appeal.  All 
attempts to secure those records must be 
documented in the claims folder.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of any currently 
diagnosed GERD.  The claims folder should be 
reviewed by the examiner, and the examination 
report should reflect that review.  The 
examiner should provide a rationale for the 
opinion and reconcile it with all pertinent 
evidence of record, including the service 
medical records showing that the Veteran was 
treated for gastritis and diagnosed with GERD 
in December 2001, and the post-service medical 
records showing treatment for GERD-related 
symptoms, but no definite diagnosis, in January 
2005.  The examiner should also consider the 
Veteran's and her spouse's lay assertions 
regarding a continuity of gastroesophageal 
symptoms since service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  Specifically, the 
examiner should address the following: 

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed GERD or other 
gastrointestinal disorder was caused or 
aggravated by the GERD, gastritis, and 
related symptoms for which she was treated 
during active duty.

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed GERD or other 
gastrointestinal disorder is otherwise 
related to any other aspect of the 
Veteran's military service.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of any currently 
diagnosed respiratory disorder.  The claims 
folder should be reviewed by the examiner, and 
the examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it with 
all pertinent evidence of record, including the 
service medical records showing treatment for 
wheezing and related respiratory symptoms, 
which were diagnosed as exercise-induced 
asthma.  The examiner should also consider the 
Veteran's and her spouse's lay assertions 
regarding a continuity of respiratory problems 
since service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Specifically, the examiner 
should address the following: 

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed respiratory 
disorder is related to or was caused or 
aggravated by the exercise-induced asthma 
and related symptoms for which she was 
treated during active duty.

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed respiratory 
disorder is otherwise related to any other 
aspect of the Veteran's military service.

4.  Next, schedule the Veteran for a VA 
examination with an appropriate specialist to 
assess the nature and etiology of any current 
knee, shin, ankle, or foot disorders.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the Veteran's service medical 
records showing treatment for knee, shin, 
ankle, and foot problems and diagnoses of 
bilateral patella femoral pain syndrome, 
bilateral shin splints, left ankle sprain and 
bilateral plantar fasciitis.  The examiner 
should also consider the Veteran's and her 
spouse's testimony regarding the strain on her 
knees and shins caused by running and other 
physical readiness exercises in service and the 
separate bilateral foot and ankle injuries 
incurred during her deployments to Kosovo and 
Rota, Spain.  Finally, the examiner should 
consider the Veteran's and her spouse's lay 
assertions regarding a continuity of knee, 
shin, ankle, and foot problems since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the examiner should address the 
following: 

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed knee disorder is 
related to or was caused or aggravated by 
the running and physical readiness 
exercises that the Veteran was required to 
perform in service.  

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed knee disorder is 
related to or was caused or aggravated by 
the bilateral patella femoral pain syndrome 
and related symptoms for which the Veteran 
was treated during active duty or is 
otherwise related to any other aspect of 
her military service.

c)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed shin disorder is 
related to or was caused or aggravated by 
the running and physical readiness 
exercises that the Veteran was required to 
perform in service.  

d)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed shin disorder is 
related to or was caused or aggravated by 
the bilateral shin splints and related 
symptoms for which she was treated during 
active duty or is otherwise related to her 
military service.

e)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed ankle disorder is 
related to or was caused or aggravated by 
the in-service ankle injuries that the 
Veteran reportedly sustained after slipping 
and falling on a road in Rota, Spain.

f)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed ankle disorder is 
related to or was caused or aggravated by 
the left ankle sprain and related symptoms 
for which the Veteran was treated during 
active duty or is otherwise related to her 
military service.

g)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed foot disorder is 
related to or was caused or aggravated by 
the in-service foot injuries she reportedly 
sustained while operating a manual dump 
truck in Kosovo.

h)  State whether it is as likely as not 
(50 percent probability or greater) that 
any currently diagnosed foot disorder is 
related to or was caused of aggravated by 
bilateral plantar fasciitis and related 
symptoms for which she was treated during 
active duty or is otherwise related to her 
military service.

5.  Then, readjudicate the claims remaining on 
appeal.  If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the appropriate 
time for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


